DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 5/7/2021 are as follows:
	Claims 1 and 10 are amended,
	Claims 4-5, 7, 14-15, and 17-18 are canceled,
	Claims 1-3, 6, 8-13, 16, and 19-20 are amended. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6, 9-13, 16, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. (U.S. Patent Publication No. 2014/0166249, “Goenka”, previously cited) in view of Eycleshymer (U.S. Patent No. 673,767).
Regarding Claim 1, Goenka discloses a tank for a radiator (12’’, fig 4), the tank comprising:
an inlet port (18’’) through which coolant enters the tank, the inlet port extending along a first longitudinal axis (see annotated fig 4 below);
a wall (see annotated fig 4 below) at least partially defining a cavity in fluid communication with the inlet port, the cavity extending along a second longitudinal axis that is perpendicular to the first longitudinal axis (see annotated fig 4 below);
a curved surface (see annotated fig 4 below) of the wall opposite to the inlet port, the curved surface configured to reduce turbulence of coolant flowing into the cavity from the inlet port (as compared to a more squared wall); and
at least one turning vane (30’’) including a first end extending parallel to the first longitudinal axis and a second end extending parallel to the second longitudinal axis (see annotated fig 4 below), between the first end and the second end is a curved portion extending along the wall into the cavity from the inlet port to reduce turbulence of coolant flowing through the inlet port and into the cavity (see fig 4 below, as it helps streamline the coolant).

    PNG
    media_image1.png
    303
    941
    media_image1.png
    Greyscale



	
Regarding Claim 2, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein the tank (12’’) is make of a polymeric material (¶0017), and the curved surface has a curvature that is approximate to a curvature of the at least one turning vane (see annotated fig 4 above).
	
	Regarding Claim 3, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein at the inlet port (18’’) the cavity has a first volume that is less than a second volume of the cavity distal to the inlet port (due to the turning vanes, see annotated fig 4 below).

    PNG
    media_image2.png
    292
    806
    media_image2.png
    Greyscale


Regarding Claim 6, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein the at least one turning vane (30’’) is molded along with the tank (12’’) such that the at least one turning vane is monolithic with the tank (¶0025).

Regarding Claim 9, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein the at least one turning vane (30’’) is curved to lower coolant pressure drop and reduce thermal stress on the tank (by streamlining the flow through the tank).

	Regarding Claim 10, Goenka discloses a radiator (10, fig 1, embodiment shown in fig 4) comprising:
an inlet tank (12’’) including an inlet port (18’’) through which coolant enters the inlet tank, a wall (see annotated fig 4 below) at least partially defining a cavity in fluid communication with the inlet port, a curved surface (see annotated fig 4 below) of the wall opposite to the inlet port, and a turning vane (30’’) extending along the wall into the cavity from the inlet port, the curved surface and the turning vane are curved to reduce turbulence of coolant flowing through the inlet port and into the cavity (via streamlining the flow through the tank);
an outlet tank (14’’) including an outlet port (18) through which coolant exits the outlet tank; and
a plurality of tubes (20) extending between the inlet tank and the outlet tank; 

wherein the turning vane includes a first end extending parallel to the first longitudinal axis and a second end extending parallel to the second longitudinal axis, between the first end and the second end is a curved portion that is opposite to the curved surface (see annotated fig 4 below).

    PNG
    media_image1.png
    303
    941
    media_image1.png
    Greyscale


However, Goenka does not explicitly disclose wherein the first end of the at least one turning vane extends through less than an entirety of the inlet port. Eycleshymer, however, discloses a tank for a radiator (A, fig 1) wherein a first end of turning vanes (F) extend through less than an entirety of an inlet port (E). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention of Goenka to have the turning vanes extend partially into the inlet port such as taught by Eycleshymer in order to allow for greater uniform distribution of the fluid.

Regarding Claim 11, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein at the inlet port (18’’) the cavity has a first 

    PNG
    media_image2.png
    292
    806
    media_image2.png
    Greyscale



Regarding Claim 12, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein the curved surface has a curvature that is approximate to the curved portion of the turning vane (see annotated fig 4 below).

    PNG
    media_image3.png
    292
    806
    media_image3.png
    Greyscale

Regarding Claim 13, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein the inlet port is arranged about 90° relative to a length of the cavity (see annotated fig 4 below).

    PNG
    media_image4.png
    292
    806
    media_image4.png
    Greyscale

Regarding Claim 16, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein the turning vane (30’’) is molded along with the tank (12’’) such that the at least one turning vane is monolithic with the tank (¶0025).

Regarding Claim 20, the combination of Goenka and Eycleshymer discloses all previous claim limitations. Goenka further discloses wherein the turning vane (30’’) is curved to lower coolant pressure drop and reduce thermal stress on the tank (by streamlining the flow through the tank).

6.	Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goenka and Eycleshymer as applied to claims 1 and 10 above, and further in view of Schalansky (U.S. Patent Publication No. 2014/0231057, previously cited).

Regarding Claim 8, the combination of Goenka and Eycleshymer discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one turning vane tapers inward as the at least one turning vane extends from an inlet port (28, fig 1) into the cavity. Schalansky, however, discloses a turning vane for an inlet header (84, fig 52C) which tapers inward as the at least one turning vane extends from an inlet port (28, fig 1) into the cavity (15). Schalansky teaches this an alternative to not tapering the turning vane (see fig 

Regarding Claim 19, the combination of Goenka and Eycleshymer discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one turning vane tapers inward as the at least one turning vane extends from an inlet port (28, fig 1) into the cavity. Schalansky, however, discloses a turning vane for an inlet header (84, fig 52C) which tapers inward as the at least one turning vane extends from an inlet port (28, fig 1) into the cavity (15). Schalansky teaches this an alternative to not tapering the turning vane (see fig 5A, see ¶0049). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Goenka, as modified, to have the turning vane taper such as taught by Schalansky in order to optimize the flow through the tank.
Response to Arguments
7.	Applicant's arguments filed 5/7/2021 have been fully considered but they are not persuasive. 
Applicant argues (pages 7-10) that the Goenka and Patchen fail to disclose where the first end of the at least one turning vane extends thorugh less than an entirety of the inlet port as now required by the independent claims. However, neither Goenka nor Patchen are being relied upon to teach this limitation. Rather, newly cited Eycleshymer is now being relied upon to teach this limitation. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763